Exhibit 10.6

 

   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE HORIZON THERAPEUTICS PLC HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO HORIZON
THERAPEUTICS PLC IF PUBLICLY DISCLOSED.

CONFIDENTIAL

AMENDMENT NO. 1 TO

COMMERCIAL SUPPLY AGREEMENT

This Amendment No. 1 (the “Amendment”) to the Commercial Supply Agreement by and
between Horizon Pharma Ireland Limited (“Customer”) and AGC Biologics A/S,
formerly known as CMC Biologics A/S (“AGC”) is dated as of May 15, 2019
(“Amendment Effective Date”).

RECITALS

AGC and Customer are Parties to the Commercial Supply Agreement effective as of
February 14, 2018 (the “Agreement”). AGC and Customer wish to amend certain
provisions of the Agreement so that AGC may subcontract certain Services to
AGC’s affiliated entity, AGC Biologics, Inc., located in Bothell, Washington
(“AGC SEA”).

AGREEMENT

1. Definition and Interpretation. The definition of “AGC Facility” in Clause 1.1
of the Agreement is deleted in its entirety and replaced by the following:

“AGC Facility” means AGC’s manufacturing facility in Copenhagen, Denmark,
Bothell, Washington or another AGC facility agreed on in writing by the Parties.

2. Quality Agreement. The following provision is added to the end of Clause 2.3:

Promptly following the Amendment Effective Date, but in any event within [***]
days following the Amendment Effective Date unless mutually extended by the
Parties, AGC and Customer shall execute an addendum to the Commercial Quality
Agreement or enter into a new Quality Agreement to address the manufacture of
Product by AGC SEA.

3. Subcontract to Affiliates. Clause 2.5.1 is deleted in its entirety and
replaced with the following:

2.5 AGC may subcontract

2.5.1 to its Affiliates, specifically AGC SEA, any part of the Services
(provided that the Affiliates may not further subcontract those parts of the
Services), with the prior written consent of Customer (such consent not to be
unreasonably withheld, delayed or conditioned);

4. Subcontract to Testing Laboratories. Pursuant to Clause 2.5.2 of the
Agreement, Customer acknowledges and agrees that AGC SEA may subcontract the
Services identified in the definition of Testing Laboratories to the parties
identified as Contract Labs on Attachment C to the Commercial Quality Agreement.

5. Customer Materials; AGC Materials. Clause 3.1 of the Agreement is deleted in
its entirety and replaced with the following:

All Raw Materials purchased by AGC for the Services will be the property of AGC.
Customer will reimburse AGC for any Raw Materials purchased and consumed by AGC
for manufacture of Product. Payments made by Customer to reimburse AGC for Raw
Materials purchased for the Services shall be

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

deemed advance payments for Product (“Advance Payments”). Title to Product shall
pass to Customer as set out in Clauses 6.3 and 6.7 of this Agreement.

6. Invoicing and Payment Terms. Clauses 7.4, and 7.5 and 7.8 of the Agreement
are deleted in their entirety and replaced with the following:

7.4 Unless otherwise agreed to in writing by the Parties, all invoices will be
in Euros and Customer agrees to pay all sums due hereunder in Euros and shall be
issued to Horizon from the AGC Facility in Copenhagen, Denmark.

7.5 Unless otherwise agreed to in writing by the Parties, AGC will issue
invoices in accordance with the provisions of Appendix Two.

7.8 Advance Payments and shipping costs for all Services will be invoiced to
Customer as set forth in Appendix Two.

7. Appendix Two. Appendix Two to the Agreement is deleted in its entirety and
replaced with Appendix Two to this Amendment No. 1.

8. No Other Amendment; Confirmation. Except as expressly amended, modified and
supplemented by this Amendment No. 1, the provisions of the Agreement, including
the provisions of Clause 6.16 and Appendix Two, shall remain in full force and
effect. Unless otherwise defined in this Amendment No. 1, all capitalized terms
used but not defined in this Amendment No. 1 shall have the meaning set forth in
the Agreement. Each Party acknowledges that it has read this Amendment No. 1,
understands the changes affecting the Agreement and agrees to be bound by the
terms of the Agreement as modified by this Amendment No. 1. The Parties further
acknowledge and agree that the Agreement, as amended, embodies the complete and
exclusive understanding among the Parties and supersedes and merges all related
prior proposals and understandings whether oral or written.

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Amendment Effective Date.

 

HORIZON PHARMA IRELAND LIMITED  

AGC BIOLOGICS A/S, formerly known as

CMC Biologics A/S

By  

/s/ Alan Mac Neice

  By   

/s/ Patricio Massera

Print Name   Alan Mac Neice   Print Name    Patricio Massera Title  

Director

  Title   

CEO

  duly authorized      duly authorized

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

APPENDIX TWO

 

[***]

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

 

3